Citation Nr: 1414094	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating greater than 70 percent for posttraumatic stress disorder (PTSD) on an extraschedular basis under 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marines Corps from September 1966 to October 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

In April 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.

The Board remanded the appeal in December 2009 for further development.  After completion of that development, the case was returned to the Board for appellate review.  

In a November 2011 Board decision, the Board denied the Veteran an increased schedular rating greater than 70 percent for PTSD and also denied referral of the increased rating claim on an extraschedular basis under 38 C.F.R. § 3.321(b).  

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2013 Memorandum Decision, the Court only set aside the Board's decision as to the extraschedular component of the increased rating claim under 38 C.F.R. § 3.321(b).  Specifically, based on the case of Brambley v. Principi, 17 Vet. App. 20, 24 (2003), the Court directed the Board to provide adequate reasons and bases on the issue of whether referral of the increased rating claim on an extraschedular basis under 38 C.F.R. § 3.321(b) is warranted, given that an intertwined TDIU claim was simultaneously remanded by the Board for further development.  
The Court also observed that the Veteran did not challenge the Board's denial of an increased rating beyond 70 percent for PTSD on a schedular basis.  It follows that the increased rating issue on a schedular basis is no longer before the Board.    

In the same November 2011 Board decision, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  After reviewing the claims folder, it is not clear to the Board whether the previous development requested for the TDIU issue, to include securing a VA opinion on employability, was completed by the RO.  The RO is advised to comply with the Board's previous November 2011 remand instructions to develop the TDIU claim.  The Board will adjudicate the TDIU claim once it returns for appellate consideration. 

In addition, the issue of service connection for depression, to include as secondary to service-connected PTSD, has been raised by the record, but has been adjudicated by the RO.  See January 2007 VA Form 9.  Therefore, the Board does not have jurisdiction over the depression issue, and it is referred to the RO for appropriate action.  (The Court in its April 2013 Memorandum Decision specifically discussed possible referral to the RO of service connection for depression). 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Court's April 2013 Memorandum Decision, the RO should determine whether referral for the extraschedular increased rating issue for PTSD to the Director of Compensation and Pension Service under 38 C.F.R. § 3.321(b) is warranted.

Accordingly, the case is REMANDED for the following action:


After ensuring completion of the previous development for the separate TDIU issue as directed by the Board's November 2011 remand, the RO should determine whether referral for the extraschedular increased rating issue for PTSD to the Director of Compensation and Pension Service under 38 C.F.R. § 3.321(b) is warranted.

If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

